Citation Nr: 0736199	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-18 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
September 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision issued 
in May 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York, in which, in 
pertinent part, the benefit sought on appeal was denied. 

In August 2007, the veteran testified at a Board hearing 
before the undersigned at the RO; a transcript of the hearing 
is of record.  During the hearing, the appellant submitted 
additional evidence and waived review by the RO.  See 
38 C.F.R. § 20.800 (2007).

In October 2007, the veteran submitted additional evidence, 
along with a waiver of consideration of review by the agency 
of original jurisdiction (AOJ).  38 C.F.R. § 20.1304 (2007). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action, on his part, is required.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007)) became law.  
Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The 
VCAA imposed additional duties and obligations on VA in 
notifying a claimant and developing claims.  

The Board notes that the duty to assist includes obtaining 
additional service records, Social Security Administration 
(SSA), non-VA and VA medical records, and providing a VA 
medical examination or a medical opinion when necessary for 
an adequate determination.  See Duenas v. Principi, 18 Vet. 
App. 512 (2004); see also 38 C.F.R. § 3.159.  At his August 
2007 hearing, the veteran testified that, during a 1962 
physical fitness examination rope climb, he fell 
approximately 30-40 feet, sustaining injury to his back.  In 
addition, the veteran noted that several doctors have opined 
that his current back disability had its onset at the time of 
the claimed in-service fall.  In an August 2002 buddy 
statement, Gunnery Sergeant E.G., United States Marine Corps, 
Retired, reported that, while taking part in a physical 
fitness test at the Naval Shipyard in Brooklyn, New York, in 
1964, the veteran fell approximately 30-40 feet and landed on 
his back.  The Sergeant added that the veteran was assigned 
to bed rest for one month, not allowed to stand post, and was 
given the assignment of Supernumery, relieving other MPs on 
post for their breaks.  

However, the Board notes that the service medical records 
associated with the file are devoid of any complaints or 
diagnosis of, or treatment for, a back injury.  In light of 
the fact that both the veteran and his buddy reported that he 
was placed on bed rest for a month and the veteran's report 
to an August 1997 VA examiner that he was treated at the 
Brooklyn Naval Hospital after the fall, the Board concludes 
that an attempt should be made to obtain the veteran's 
Official Military Personnel File (OMPF) and any missing 
service medical records, as an additional search may reveal 
that the veteran was placed on a physical profile or provide 
copies of any accident report or Brooklyn Naval Hospital 
treatment records made at the time of the claimed injury.  

The record reflects that the veteran became entitled to SSA 
benefits in January 1993 based on a February 1999 decision.  
While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Collier v. 
Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  Thus, the 
Board finds that the RO should obtain and associate with the 
claims file copies of all medical records underlying that 
determination, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) with respect to requesting records from 
Federal facilities.

The veteran also testified that he has received treatment at 
VA facilities since 1975.  However, the record only contains 
laboratory test results dated from December 31, 1991 to May 
2, 1993 and inpatient and outpatient medical records from the 
Bronx VA Medical Center (VAMC) dated from April 29, 1993 to 
May 4, 1993, from October 9, 1999 to June 27, 2001, from 
September 20, 2001 to May 19, 2003, and from March 11, 2004 
to March 15, 2005.  The veteran also submitted a few random 
VA treatment records dated from September 19, 1984 to May 10, 
2007.  In a September 1996 statement, Dr. S. T. B. indicated 
that he was treating the veteran for a lower back injury 
sustained in a March 4, 1996 motor vehicle accident (MVA).  
In a March 1997 disability certificate, M. M. Z., DC stated 
that the veteran was under his care and was totally disabled.  
An August 1997 VA examiner noted that the veteran reported 
that he was treated initially at the Bronx VAMC and then at 
Lady of Mercy Hospital in Bronx, New York, following a March 
1996 MVA.  And, in an August 2007 statement, his private 
physician, Dr. A. C. A. indicated that he had been treating 
the veteran since January 1991.  But no private treatment 
records are associated with the claims file.  On remand, the 
RO should ask the veteran to identify any healthcare 
providers and additional existing VA or non-VA medical 
records pertinent to his claim, and to submit any pertinent 
evidence that is in his possession.  After he has signed the 
appropriate releases, the RO should attempt to obtain any 
identified records and associate them with the claims file, 
in particular outstanding VA treatment records beginning in 
1975 to the present and private medical records from Lady of 
Mercy Hospital and Drs. S. T. B., M. M. Z., and A. C. A.

After attempts have been made to obtain the above mentioned 
records, the veteran should be scheduled for a VA orthopedic 
examination to determine the nature and etiology of any back 
disability found.  The record does not include a medical 
opinion-supported by full consideration of the lay and 
medical evidence of record, and stated rationale-that 
addresses whether the veteran's current back disability is, 
in fact, medically related to service.  Given the record, 
such an opinion would be helpful in resolving the claim on 
appeal.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4).

Further, to ensure that all due process requirements are met, 
the RO should give the veteran another opportunity to present 
information and evidence pertinent to the claim on appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2005) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO should request that the veteran submit all 
evidence in his possession, and ensure that its letter to him 
meets the requirements of the decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), particularly as regards 
disability rating and effective date, as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to readjudicating the claim for service 
connection.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following:

1.  The RO should obtain from the Bronx 
VAMC all outstanding pertinent records of 
evaluation and/or treatment of, and 
hospitalization for, the veteran's spine, 
from January 1975 to the present.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records or responses 
received should be associated with the 
claims file.

2.  The RO should request from SSA 
copies of all medical records 
underlying any decision awarding 
disability benefits to the veteran and 
any other determination.  In requesting 
these records, the RO should follow the 
current procedures of 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.

3.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran identify any healthcare 
providers, who have treated him for a 
back disability since his discharge from 
service, and any additional existing VA 
or non-VA medical records pertinent to 
his service connection claim.  After he 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims file.  

In particular, the RO should attempt to 
obtain any available records from Drs. 
Stephen T. Brown of Bronxville, New York; 
Drs. Mitchell M. Zeren and Abdul C. Azeez 
and Lady of Mercy Hospital in Bronx, New 
York, especially those before and after a 
March 4, 1996 motor vehicle accident.  If 
any records sought are not obtained, VA 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of Dingess/Hartman, cited to 
above, as regards disability rating and 
effective date (as appropriate).  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

5.  The RO's efforts to verify the 
veteran's in-service fall during physical 
training while in the Marine Corps in 
1962 or 1964 should include, but are not 
limited to, contacting the Brooklyn Naval 
Hospital, the Department of the Navy, and 
the National Personnel Records Center 
(NPRC).  In doing so, the RO should 
contact the NPRC and request that a 
complete copy of the veteran's Official 
Military Personnel File (OMPF) and 
service medical records.  If such records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.  

In contacting any records custodian (the 
naval hospital, the service department, 
or NPRC), the RO should submit copies of 
the veteran's DD Form 214.  Copies of all 
materials obtained should be associated 
with the file.

6.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file,  the RO 
should arrange for the veteran to undergo 
VA orthopedic examination of the spine, 
by a physician, at an appropriate VA 
medical facility.  

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished (with all findings made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail and correlated to a 
specific diagnosis.  

The physician should specifically 
identify all disabilities affecting the 
veteran's spine.  With respect to each 
such diagnosed disability, the physician 
should provide an opinion as whether it 
is at least as likely as not (i.e., there 
is a 50 percent or more probability) that 
such diagnosed disability is medically 
related to the veteran's active military 
service or is the result of injuries 
sustained after service, for example, as 
a result of a March 1996 motor vehicle 
accident.  In providing this opinion, the 
physician should consider the veteran's 
assertions of continuing symptomatology 
since service and medical statements or 
records relating the veteran's current 
back disability to service.  Further, if 
arthritis is found, the examiner should 
indicate whether arthritis had its onset 
within one year of the veteran's 
discharge from service on September 25, 
1964.

The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

7.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
copies of any notices of the date and 
time of the examination sent to him by 
the pertinent VA medical facility.

8.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this remand.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

9.  After completing the requested 
actions, and any additional notification 
and/or development deemed necessary, the 
issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.
 
The purpose of this remand is to afford due process and to 
further develop the claim; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified; however, the veteran is advised that failure to 
cooperate by reporting for examination may result in the 
denial of his claim. 38 C.F.R. § 3.655 (2007).  The veteran 
and his representative are free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the veteran 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



